224 Ga. 616 (1968)
163 S.E.2d 823
EDWARDS
v.
THE STATE.
24843.
Supreme Court of Georgia.
Submitted September 12, 1968.
Decided September 24, 1968.
John R. Calhoun, for appellant.
Andrew J. Ryan, Jr., Solicitor General, Robert E. Barker, Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, William R. Childers, Deputy Assistant Attorney General, for appellee.
ALMAND, Presiding Justice.
The appellant in this case was convicted of robbery by intimidation, which under Code Ann. *617 § 26-2503 (Ga. L. 1957, pp. 261, 263) is not a capital felony, and there is no other question raised in the case over which this court has exclusive jurisdiction under Art. VI, Sec. II, Par. IV of the Georgia Constitution (Code Ann. § 2-3704). This court has no jurisdiction to review this case. Ward v. State, 199 Ga. 722 (35 SE2d 150); Meriwether v. State, 189 Ga. 746 (8 SE2d 72).
It is therefore,
Transferred to the Court of Appeals. All the Justices concur.